Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 27, 2021

                                     No. 04-20-00058-CV

IN THE MATTER OF THE ESTATE OF KENNETH CURTIS ANDREWS, DECEASED

                  From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. 18-04-0239-CVW
                           Honorable Sid L. Harle, Judge Presiding


                                        ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Luz Elena D. Chapa, Justice
              Lori I. Valenzuela, Justice

       On June 9, 2021, this court issued an opinion affirming the trial court’s judgment. On
July 22, 2021, appellant filed a motion for rehearing. After considering the arguments raised by
appellant, the motion is DENIED.




                                                   _________________________________
                                                   Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court